
	
		II
		111th CONGRESS
		2d Session
		S. 3391
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2010
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide for accelerated revenue sharing of outer
		  Continental Shelf revenues to promote coastal resiliency among Gulf producing
		  States.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Restoring Ecosystem Sustainability
			 and Protection on the Delta Act.
		2.Accelerated
			 revenue sharing to promote coastal resiliency among Gulf producing
			 StatesSection 105 of the Gulf
			 of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)
			 is amended—
			(1)by striking
			 subsection (b) and inserting the following:
				
					(b)Allocation
				among gulf-Producing states for fiscal years 2010 and thereafter
						(1)In
				generalSubject to the provisions of this subsection, for fiscal
				year 2010 and each fiscal year thereafter, the amount made available under
				subsection (a)(2)(A) from a covered lease described in paragraph (2) shall be
				allocated to each Gulf producing State in amounts that are inversely
				proportional to the respective distances between the point on the coastline of
				each Gulf producing State that is closest to the geographic center of each
				historical lease site and the geographic center of the historical lease site,
				as determined by the Secretary.
						(2)Covered
				leaseA covered lease referred to in paragraph (1) means a lease
				entered into for—
							(A)the 2002–2007
				planning area;
							(B)the 181 Area;
				or
							(C)the 180 South
				Area.
							(3)Minimum
				allocationThe amount allocated to a Gulf producing State each
				fiscal year under paragraph (1) shall be at least 10 percent of the amounts
				available under subsection (a)(2)(A).
						(4)Historical
				lease sites
							(A)In
				generalSubject to subparagraph (B), for purposes of this
				subsection, the historical lease sites in the 2002–2007 planning area shall
				include all leases entered into by the Secretary for an area in the Gulf of
				Mexico during the period beginning on October 1, 1982 (or an earlier date if
				practicable, as determined by the Secretary), and ending on December 31,
				2015.
							(B)AdjustmentEffective
				January 1, 2022, and every 5 years thereafter, the ending date described in
				subparagraph (A) shall be extended for an additional 5 calendar years.
							(5)Payments to
				coastal political subdivisions
							(A)In
				generalThe Secretary shall pay 20 percent of the allocable share
				of each Gulf producing State, as determined under paragraphs (1) and (3), to
				the coastal political subdivisions of the Gulf producing State.
							(B)AllocationThe
				amount paid by the Secretary to coastal political subdivisions shall be
				allocated to each coastal political subdivision in accordance with
				subparagraphs (B), (C), and (E) of section 31(b)(4) of the Outer Continental
				Shelf Lands Act (43 U.S.C.
				1356a(b)(4)).
							;
				and
			(2)by striking
			 subsection (f).
			
